 1   WO
 2
 3
 4
 5
 6
 7
 8
                        IN THE UNITED STATES DISTRICT COURT
 9
                               FOR THE DISTRICT OF ARIZONA
10
11
     United States of America,                       No. CR-19-01327-001-TUC-RM (EJM)
12
                  Plaintiff,                         ORDER
13
     v.
14
     Jason Johnson,
15
                  Defendant.
16
17         On July 31, 2019, Defendant Jason Johnson filed a Motion to Dismiss Indictment
18   or Suppress Defendant’s Statements, arguing that statements he made to law enforcement
19   should be suppressed based on alleged violations of Miranda v. Arizona, 384 U.S. 436
20   (1966). (Doc. 22; see also Docs. 46, 51.) Defendant later moved to suppress the results of
21   law enforcement’s search of his cell phone on the grounds that the search produced
22   evidence obtained as a product of the violation of Defendant’s Fifth Amendment rights.
23   (Doc. 46.)1 On November 19, 2019, Magistrate Judge Eric J. Markovich issued a Report
24   and Recommendation (“R&R”) (Doc. 60), recommending that this Court grant
25
     1
       Defendant filed two Supplemental Memoranda (Docs. 46, 51) to the original Motion to
26   Dismiss or Suppress (Doc. 22). Defendant’s arguments relating to suppression of the
     results of the cell phone search were raised for the first time in the first supplemental
27   memorandum. (Doc. 46 at 7.) However, since Doc. 46 was filed as a supplemental
     memorandum and not as a motion, the Court will rule on Defendant’s request to suppress
28   the results of the cell phone search as part of the original Motion to Dismiss or Suppress
     (Doc. 22).
 1   Defendant’s request to suppress his statements but allow the Government to use
 2   Defendant’s voluntary statements for impeachment purposes. The R&R additionally
 3   recommends denying Defendant’s request to suppress the results of the search of
 4   Defendant’s cell phone and denying Defendant’s Motion to Dismiss Indictment. (Id.)
 5   Both parties filed Objections to the R&R (Docs. 61, 63) and Responses to the opposing
 6   party’s Objections (Docs. 65, 66). For the following reasons, the R&R will be adopted as
 7   set forth below.
 8   I.     Background
 9          On April 24, 2019, Defendant was arrested at the Border Patrol Checkpoint on
10   State Route 86 (“SR 86”) in Sells, Arizona. (Doc. 60 at 3.) He was charged by indictment
11   on May 22, 2019 with one count of possession of a firearm by a convicted felon in
12   violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2), one count of conspiracy to transport
13   illegal aliens for profit in violation of 8 U.S.C. § 1324(a)(1), and three counts of
14   transportation of illegal aliens for profit in violation of 8 U.S.C. § 1324(a)(1). (Doc. 18.)
15   On January 15, 2020, the Government obtained a superseding indictment to include
16   possession of ammunition by a prohibited possessor. (Doc. 69.)
17          The R&R summarizes the events leading to the arrest and indictment of Defendant
18   as follows:
19           On or about April 24, 2019, at or near Sells, in the District of Arizona,
             United States Border Patrol Agents (BPA) working the Border Patrol
20           Checkpoint on State Route 86 (SR86) observed a maroon Nissan Rouge
             [sic] approach. The agent observed four visible occupants in the vehicle as
21
             it approached the inspection area. A driver, a front seat passenger, and two
22           back passengers. The driver was identified as Jason Johnson. Johnson
             stated the individuals in the car were his sisters. While in secondary, agents
23           discovered the three passengers didn’t have valid immigration documents
24           to be legally present in the United States. The passengers were identified as
             Doris Nolasco-Perez, Nancy Gomez-Gomez, and Adelaida Tomas-Morales.
25
26          BPA allowed Johnson to use the portable toilet at the checkpoint and then
            placed him back in a BPA vehicle. During the search of the vehicle, BPA
27          discovered a box that holds 50 rounds of 9 mm Blazer Ammunition (46
28          rounds in the box) and one magazine pouch with two loaded magazines.
            Under the front passenger seat, BPA agents found another magazine pouch

                                                 -2-
 1          with two loaded magazines. A searched [sic] of the portable toilet was
 2          conducted and a 9mm Witness-P-S, serial number MT23612, firearm was
            found at the bottom. A record checks [sic] on the firearm revealed it was
 3          reported stolen in Tempe, Arizona.
 4
            The ammunition from the magazine that was in the firearm was removed
 5          and there were 17 rounds in the magazine, 4 of which matched the missing
            rounds from the Blazer Ammunition box which was located under the
 6
            driver’s seat.
 7
            In his post-Miranda interview, Johnson stated he was being paid $900 per
 8          illegal alien. Johnson admitted the gun was his and the bullets in the gun
 9          would match the ones found in the vehicle.
10          (Doc. 60 at 3.)

11          On September 27, 2019, Judge Markovich held an evidentiary hearing on

12   Defendant’s Motions to Dismiss or Suppress. (Doc. 32.) At the evidentiary hearing, the

13   Government called one witness, Special Agent Josh Dienstmann. (See Doc. 48.)

14          Mr. Dienstmann testified that he is an agent with Homeland Security

15   Investigations and has been stationed in Sells, Arizona for three and a half years. (Id. at

16   4-5.) Prior to that he was a Border Patrol agent for eight years. (Id. at 5.) Agent

17   Dienstmann estimated that he had conducted fifty custodial interviews of suspects prior

18   to his interview of Defendant. (Id.) Prior to interviewing Defendant, Agent Dienstmann

19   spoke with the Border Patrol agents who arrested Defendant at the checkpoint and

20   learned that the agents had discovered three female illegal aliens in the vehicle Defendant

21   was driving, as well as a firearm and ammunition. (Id. at 7.)

22          Agent Dienstmann interviewed Defendant on April 24, 2019 beginning at 3:43

23   p.m. in an office at a Border Patrol facility in Tucson, Arizona. (Id. at 7-8.) Border Patrol

24   agent Hector Gonzalez-Hernandez also participated in the interview. (Id. at 8.) Both

25   agents took notes during the interview and some portions of the interview were audio

26   recorded. (Id. at 9, 12.) The interview occurred in three parts: a first portion that was

27   recorded with Defendant’s knowledge, a middle unrecorded portion, and a third portion

28   recorded without Defendant’s knowledge. (See Gov’t Exh. 7.) At the beginning of the



                                                 -3-
 1   interview, an audio recorder was placed on a desk situated between the agents and
 2   Defendant. (Id. at 9.) Agent Dienstmann and Agent Gonzalez-Hernandez were dressed in
 3   plain clothes and did not have their service weapons. (Id. at 9-10.) The door was not
 4   locked, it was daylight outside, and Defendant was not physically restrained in any way.
 5   (Id. at 10-11.) Agent Dienstmann testified that he never yelled at, threatened, or coerced
 6   Defendant. (Id. at 11.) He testified that he read Defendant his Miranda rights (id. at 11)
 7   and asked him if he understood those rights (id. at 25). Agent Dienstmann did not recall
 8   whether Defendant signaled his understanding or non-understanding of his rights. (Id. at
 9   25-26.)2 Defendant then asked Agent Dienstmann why he was not read his rights when
10   agents handcuffed him in the field. (Id. at 26; Gov’t Exh. 7 at 3.) Agent Dienstmann
11   responded “[b]ecause they weren’t asking you any questions?” (Gov’t Exh. 7 at 3.)
12   Defendant responded that they did. (Id.) Agent Dienstmann then asked Defendant to tell
13   him about what happened earlier that day. (Id.; Doc. 48 at 26.) Defendant proceeded to
14   answer Agent Dienstmann’s questions. (Doc. 48 at 26.) After the interview had
15   concluded, at about 5:00 p.m., Defendant signed a written waiver of his Miranda rights.
16   (Gov’t Exh. 5; Doc. 48 at 12-13.)
17         During the initial portion of the interview, which was recorded, Defendant
18   admitted to picking up aliens, but added that they were dressed nicely, unlike those that
19   “usually come out in camouflage.” (Gov’t Exh. 7 at 5-6; Doc. 48 at 14.) Defendant stated
20   that he would be paid $900 and that he “did it” because he was going through a divorce.
21   (Gov’t Exh. 7 at 9; Doc. 48 at 14-15.)
22         At this point in the interview, Defendant told the interviewing officers that he
23   would tell them “anything” if they turned off the recorder. (Gov’t Exh. 7 at 9-10; Doc. 48
24   at 15.) Agent Dienstmann turned off the recorder at 3:50 p.m. and continued the
25   interview with the recorder off. (Gov’t Exh. 7 at 10.) The interview continued from 3:50
26   to 4:16 p.m. (Doc. 48 at 16.) Agent Dienstmann testified that, during the unrecorded
27
     2
       The transcript of the interview, discussed in detail infra, indicates “no oral response”
28   from Defendant after he was read his Miranda rights and asked whether he understood
     them. (Gov’t Exh. 7 at 3.)

                                               -4-
 1   portion, Defendant stated that he had picked up the aliens in Sells, Arizona on April 24th
 2   and that he had smuggled aliens three weeks prior. (Id.) Defendant talked about a woman
 3   in Phoenix with whom he had contact regarding transportation of aliens. (Id. at 16-17.)
 4   He stated that he had been picking up aliens once or twice a week since January. (Id. at
 5   17.) Agent Dienstmann requested Defendant’s permission to search his cell phone;
 6   Defendant signed a consent to search form at about 4:00 p.m. (Id. at 22-23; Gov’t Exh.
 7   6.)
 8          At about 4:16 p.m., Defendant asked to use the restroom. (Doc. 48 at 17.) While
 9   Defendant was absent from the interview room, Agents Dienstmann and Gonzalez-
10   Hernandez decided to place another recording device in the room and turn it on without
11   Defendant’s knowledge. (Gov’t Exh. 7 at 10-11; Id. at 18.) They placed the second
12   recording device on top of a microwave to Defendant’s left and kept the first recording
13   device turned off on the desk in the middle of the room. (Doc. 48 at 18.) Agent
14   Dienstmann turned on the second recording device at about 4:18 p.m. and the interview
15   resumed at about 4:20 p.m. (Id. at 19.)
16          The third portion of the interview lasted until 4:52 p.m. (Gov’t Exh. 7 at 44.) The
17   parties do not dispute that Defendant was unaware he was being recorded during this
18   portion. Defendant admitted that the firearm recovered from the portable toilet at the SR
19   86 checkpoint belonged to him. (Doc. 48 at 20-22.) Defendant asked what he would get
20   out of answering questions. (Gov’t Exh. 7 at 27.) Agent Dienstmann responded, “Like I
21   said, I can’t make you any promises. What I’m going to do is I’m going to tell the
22   attorneys and I’m going to tell my boss that you were honest with me, which you have
23   been, and I really appreciate it, and I know it’s been hard. And they’re going to take that
24   into consideration when they make their decisions.” (Id. at 27-28.) Agent Dienstmann
25   told Defendant that he would have to go to jail that night. (Id. at 28.) Defendant
26   continued to converse with Agent Dienstmann. (Id. at 29-44.) Defendant provided Agent
27   Dienstmann with additional information about the gun and about a drug deal in which he
28   was supposed to be involved. (Id.) Agent Dienstmann testified that he did not promise


                                                -5-
 1   Defendant leniency, or a specific outcome, based on his statements to the agents. (Doc.
 2   48 at 23.)
 3          On cross-examination, Agent Dienstmann testified that he could not recall if
 4   Defendant gave him a response when asked if he understood his Miranda rights and
 5   would answer questions. (Id. at 26.) Agent Dienstmann agreed with defense counsel that
 6   he interpreted Defendant’s statements, made after his non-verbal or non-response to
 7   whether he understood and waived his Miranda rights, as agreeing to answer the agents’
 8   questions. (Id. at 27.) Agent Dienstmann further agreed with defense counsel that
 9   Defendant’s only admission during the first recorded portion of the interview was that he
10   was going to be paid $900. (Id. at 29.) The Agent stated that he understood Defendant
11   would only continue speaking with him if the recorder was off. (Id.) Defendant checked
12   the recorder to make sure it was off. (Id.) After that, during the unrecorded portion of the
13   interview, Defendant admitted to transporting illegal aliens. (Id. at 29-30.) Defendant did
14   not say anything about the gun. (Id. at 30.) At 4:16 p.m., Defendant used the restroom
15   and Agent Dienstmann remained in the interview room. (Id. at 31.) While Defendant was
16   gone from the room, Agent Dienstmann and Agent Gonzalez-Hernandez turned on the
17   second hidden recorder. (Id. at 31-32.) Agent Dienstmann admitted that he kept the first
18   recorded turned off on the table so that Defendant would believe that he was still not
19   being recorded. (Id. at 33.) During the third, surreptitiously recorded portion of the
20   interview, the agents paraphrased the information they had obtained during the
21   unrecorded portion of the interview and got Defendant to agree that he had made those
22   statements. (Id. at 33-34; Gov’t Exh. 7 at 11-16.)
23          Agent Dienstmann then testified as to his training and knowledge of the law
24   regarding surreptitious recording of custodial interviews. (Doc. 48 at 35.) He agreed that
25   he received training and updates on law related to interrogations and Miranda but denied
26   knowledge of the Arnold v. Runnels3 case cited by the defense in its Motion to Suppress.
27
     3
       The transcript of the evidentiary hearing (Doc. 48 at 35) and the R&R (Doc. 60 at 8)
28   refer to “Arnold v. Reynolds.” However, the case is Arnold v. Runnels, 421 F.3d 859
     (2005).

                                                -6-
 1   (Id. at 35; Doc. 22 at 6-7.) At the end of the evidentiary hearing, Judge Markovich
 2   requested supplemental briefing on the issue of whether Defendant waived his Miranda
 3   rights. (Doc. 48 at 43-44.) On October 25, 2019, Judge Markovich requested further
 4   briefing on whether Defendant was challenging the initial Miranda waiver and seeking
 5   suppression of the entire interview, and he directed the parties to review United States v.
 6   Rodriguez, 518 F.3d 1072 (9th Cir. 2008). (Doc. 50.)
 7   II.    Standard of Review
 8          A district judge “may accept, reject, or modify, in whole or in part, the findings or
 9   recommendations” of a magistrate judge. 28 U.S.C. § 636(b)(1). The district judge must
10   “make a de novo determination of those portions” of a magistrate judge’s “report or
11   specified proposed findings or recommendations to which objection is made.” Id. The
12   advisory committee’s notes to Rule 72(b) of the Federal Rules of Civil Procedure state
13   that, “[w]hen no timely objection is filed, the court need only satisfy itself that there is no
14   clear error on the face of the record in order to accept the recommendation” of a
15   magistrate judge. Fed. R. Civ. P. 72(b) advisory committee’s note to 1983 addition; see
16   also Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th Cir. 1999) (“If no objection or
17   only partial objection is made, the district court judge reviews those unobjected portions
18   for clear error.”); Prior v. Ryan, CV 10-225-TUC-RCC, 2012 WL 1344286, at *1 (D.
19   Ariz. Apr. 18, 2012) (reviewing for clear error unobjected-to portions of Report and
20   Recommendation).
21   III.   Discussion
22          A.     Motion to Suppress Defendant’s Statements
23          In his Motion to Suppress, Defendant first argues that his statements made during
24   the third portion of the interview, in which he was surreptitiously recorded, should be
25   suppressed because he had selectively invoked his Miranda rights and the agents’ actions
26   violated his invocation. (Id. at 6-7.) Although the Government does not concede that
27   suppression is warranted, it has agreed not to use the third, surreptitiously recorded
28   portion of the interview in its case-in-chief. (Doc. 27 at 8-9.) The R&R recommends


                                                  -7-
 1   suppressing the third, surreptitiously recorded portion of the interview. (Doc. 60 at 9.)
 2   Although the Government’s agreement not to use the surreptitiously recorded portion of
 3   the interview arguably renders this portion of Defendant’s Motion moot, the Court will
 4   adopt the R&R’s recommendation to suppress the surreptitiously recorded portion of the
 5   interview.
 6          Defendant further argues that all of his statements to the agents should be
 7   suppressed because the Government has not met its burden to show that Defendant
 8   knowingly and voluntarily waived his Miranda rights. (Doc. 22 at 7-8; Doc. 46 at 9; Doc.
 9   51.) Defendant contends that his interactions with Agent Dienstmann after being read his
10   Miranda rights did not show that he understood and waived his rights. (Doc. 51 at 4.) The
11   relevant portion of the transcript reads as follows:
12                 S.A. Dienstmann: [Reads Miranda rights.] Do you understand?
13                 Jason Johnson: (No oral response.)
                   S.A. Dienstmann: All right.
14                 Jason Johnson: Hey, why you – hey, why you didn’t read me those
15          rights when – ‘cause – ‘cause—
                   S.A. Dienstmann: What’s that?
16                 Jason Johnson: Why they didn’t read me those rights when they put
17          the cuffs on me?
                   S.A. Dienstmann: Because they weren’t asking you any questions?
18                 Jason Johnson: Yeah, they did.
19                 S.A. Dienstmann: Okay. Well, tell me about today. What happened
            today?
20                 Jason Johnson: Um, I got pulled over at the checkpoint.
21          (Gov’t Exh. 7 at 3.) Defendant went on to answer Agent Dienstmann’s questions.
22   Defendant argues that the Government had a duty to clarify his understanding and waiver
23   of his rights and failed to do so pursuant to United States v. Rodriguez, 518 F.3d 1072
24   (9th Cir. 2008). (Doc. 51 at 4-5.) Defendant further argues that he did not impliedly
25   waive his rights by answering Agent Dienstmann’s questions because, rather than
26   “blurt[ing] out a confession after receiving and understanding a Miranda warning,” he
27   questioned why he had not been read his rights earlier and then made a series of non-
28   incriminating statements and one potentially incriminating statement before asking that


                                                 -8-
 1   the recorder be shut off. (Id. at 5.)
 2          The Government, opposing suppression, argues that Defendant impliedly waived
 3   his Miranda rights by answering questions after he received the Miranda warning, and
 4   that he expressly waived them when he signed the written waiver following the interview.
 5   (Doc. 27 at 6.) The Government further argues that Defendant knowingly and voluntarily
 6   waived his rights and there was no “confusion” on Defendant’s part. (Id. at 7; Doc. 54 at
 7   7-11.) Finally, the Government argues that the “duty to clarify” argument raised by
 8   Defendant was effectively overruled by the Supreme Court in Berghuis v. Thompkins,
 9   560 U.S. 370 (2010).
10          The R&R recommends granting Defendant’s request to suppress all of his
11   statements to law enforcement because “Agent Dienstmann did not fulfill his duty to
12   clarify whether the defendant understood his Miranda rights” and therefore “the Miranda
13   waiver was invalid.” (Doc. 60 at 16.) In analyzing the parties’ legal and factual
14   arguments, the R&R finds that, given the circumstances in this case, Agent Dienstmann
15   did not comply with the directive of Rodriguez to “clarify any ambiguity [in Defendant’s
16   understanding or waiver of rights] before beginning general interrogation.” 518 F.3d at
17   1080. (Doc. 60 at 14-15). The R&R finds that Defendant’s responses to Agent
18   Dienstmann regarding his rights were not only “ambiguous and equivocal” but also
19   “demonstrated a confusion as to if and when Miranda rights applied.” (Id. at 15.) The
20   ambiguity and confusion in Defendant’s response “triggered a duty for Agent
21   Dienstmann to clarify” whether Defendant understood and was willing to waive his
22   rights. (Id.) The R&R further finds that “a duty to clarify still exists in the Ninth Circuit
23   after Berghuis when there is ambiguity as to whether the defendant understands his
24   Miranda rights.” (Id. at 14.) Although it recommends suppressing all of Defendant’s
25   statements based on a violation of Miranda, the R&R recommends allowing the
26   Government to use Defendant’s statements for impeachment purposes because the
27   statements were voluntary. (Id. at 16-17.)
28   ....


                                                  -9-
 1                 1.     Government’s Objection to Suppression of Statements
 2          The Government objects to Section B of the R&R, in which Judge Markovich
 3   recommends that Defendant’s statements be suppressed in their entirety in the
 4   Government’s case-in-chief. (Doc. 61.) The Government asks the Court to rule that
 5   Defendant’s statements made prior to the surreptitiously recorded portion of the interview
 6   are admissible in the Government’s case-in-chief. (Id. at 7.) The Government argues that
 7   Defendant knowingly and impliedly waived his Miranda rights at the outset of the
 8   custodial interview. (Id.) It argues that the waiver was valid because Defendant “never
 9   stated or suggested he was confused or did not understand [the warnings].” (Id.) The
10   Government contends that Defendant’s statements “did not reflect any lack of
11   understanding about his Miranda warnings” and characterizes Defendant’s response to
12   the warnings as mere “curiosity,” not “confusion.” (Id. at 9, 14.) It maintains that, after
13   Agent Dienstmann received “no indication from Defendant that he did not understand his
14   rights,” the agent “reasonably moved on” and began questioning Defendant. (Id.) The
15   Government describes this interaction as “a classic case of implied waiver.” (Id. at 10.)
16          The Government relies on Berghuis v. Thompkins, 560 U.S. 370, 388 (2010) to
17   support its argument that Defendant’s uncoerced statements to the agent after receiving
18   his Miranda warnings constituted an implied waiver of his rights. (Id. at 10-11.) The
19   Government, citing Berghuis, argues that Defendant impliedly waived his rights by
20   engaging in a “course of conduct indicating waiver,” 560 U.S. at 384, but the
21   Government does not address Berghuis’s requirement (adopted from Miranda and other
22   cases) that a defendant must understand his rights before he can waive them. 560 U.S. at
23   382. The Government further argues that the fact that Defendant signed a Miranda
24   waiver form after the custodial interview concluded is further proof that his waiver was
25   knowing and voluntary. (Id. at 11.) The Government cites United States v. Mir, 224 F.
26   Supp. 3d 217-19 (S.D.N.Y. 2016) to support the proposition that a written waiver signed
27   at the end of the interview “does not mandate the suppression of [] statements.” (Id. at
28   12.)


                                                - 10 -
 1          The Government goes on to contest Judge Markovich’s analysis of Rodriguez and
 2   contends that Rodriguez has been “effectively overruled” by Berghuis. (Id. at 14.) In
 3   support of its argument, the Government cites a case from the 2nd Circuit Court of
 4   Appeals, United States v. Plugh, 648 F.3d 118, 126-27 (2d. Cir. 2011), in which that
 5   court relied on Berghuis to hold that “custodial officers have no obligation. . . to ask only
 6   questions intended at clarifying an ambiguous statement.” Plugh, 648 F.3d at 126-27.
 7          “Even absent the accused’s invocation of the right to remain silent, the accused’s
 8   statement during a custodial interrogation is inadmissible at trial unless the prosecution
 9   can establish that the accused ‘in fact knowingly and voluntarily waived [Miranda]
10   rights’ when making the statement.” Berghuis, 560 U.S. at 382 (citing North Carolina v.
11   Butler, 441 U.S. 369, 373 (1979)). The waiver must be voluntary, knowing, and
12   intelligent. Moran v. Burbine, 475 U.S. 412, 421 (1986) (citing Johnson v. Zerbst, 304
13   U.S. 458 (1938)); see also Tague v. Louisiana, 444 U.S. 469, 470 (1980) (burden rests
14   with the prosecution, not the defendant, to show that the defendant knowingly and
15   intelligently waived Miranda rights); Carnley v. Cochran, 369 U.S. 506, 516 (1962)
16   (evidence in the record must show that the accused “intelligently and understandingly”
17   waived his right to counsel). The waiver inquiry consists of “two distinct dimensions”:
18   whether it was “voluntary in the sense that it was the product of a free and deliberate
19   choice rather than intimidation, coercion, or deception,” and “made with a full awareness
20   of both the nature of the right being abandoned and the consequences of the decision to
21   abandon it.” Id. at 382-83 (citing Burbine, 475 U.S. at 421).
22          The transcript of the interrogation, combined with the agent’s testimony presented
23   at the evidentiary hearing, make clear that the Government has not met the voluntary,
24   knowing, and intelligent standard. The problem with Defendant’s statements made
25   immediately after receiving the Miranda warnings is not, as the Government contends,
26   that he “never affirmatively stated that he understood his rights,” nor that he made an
27   “ambiguous” invocation of them. (Doc. 61.) The law clearly does not require a suspect to
28   affirmatively invoke his rights in order to waive them. See Berghuis, 560 U.S. at 381.


                                                - 11 -
 1   Rather, the problem is that Defendant’s statements, viewed within the totality of the
 2   circumstances, expressed a misunderstanding of the nature of his rights. As a result, any
 3   “implied waiver” that occurred once Defendant began answering questions was not a
 4   knowing and intelligent waiver. Johnson, 304 U.S. at 464 (“A waiver is ordinarily an
 5   intentional relinquishment or abandonment of a known right or privilege.”)
 6         The record does not show that Defendant “intentionally relinquish[ed]” a “known
 7   right or privilege.” Instead, the record shows that Defendant did not fully understand the
 8   nature of his Miranda rights at the time the Government alleges he impliedly waived
 9   them. In asking why he was not read his rights earlier that day, when he was arrested and
10   handcuffed, Defendant conveyed confusion as to when and why the Miranda warnings
11   applied to him. While his statements did show that he associated the Miranda warnings
12   with law enforcement contact, his statements also indicated that he did not understand
13   that his Miranda rights applied specifically to custodial interrogation. Furthermore,
14   Defendant’s request to the agents to shut off the recorder before making incriminating
15   statements during the second, unrecorded portion of the interview (Gov’t Exh. 7 at 10),
16   further reveals Defendant’s misunderstanding of his rights. Had Defendant understood
17   his Miranda rights, he would have understood that the crux of the matter was whether he
18   would agree to speak with the agents—not whether they recorded his statements. The
19   Court disagrees with the Government’s characterization of Defendant’s questions as mere
20   “curiosity.” His questions about the timing and location of his receipt of the warnings, as
21   well as his unwillingness to make incriminating statements while being recorded but
22   subsequent willingness once the recording was turned off, indicate that he did not
23   understand his rights and was therefore incapable of waiving them.
24         The Government’s arguments based on its reading of Berghuis in the Plugh case
25   and other cases do not change the result, because those cases involve scenarios where a
26   suspect has made or engaged in ambiguous or unclear statements or conduct with respect
27   to invocation of his Miranda rights. See Berghuis, 560 U.S. at 379 (Defendant sat in
28   silence for nearly three hours before making statements); Plugh, 648 F.3d at 124


                                               - 12 -
 1   (Defendant made ambiguous statement with respect to his rights and then refused to sign
 2   a written waiver). This argument does not speak to the issue of whether Defendant’s
 3   alleged implied waiver was knowing, intelligent, and voluntary. See Miranda, 384 U.S. at
 4   444; Berghuis, 560 U.S. at 382-83.
 5          Finally, given all of the circumstances present in this case, Defendant’s post-
 6   interview signing of the written waiver form does not weigh strongly in favor of finding
 7   that Defendant understood his rights and knowingly waived them before answering the
 8   agents’ questions. This case is different from Mir, 224 F.Supp.3d 217, in that the accused
 9   in that case stated that he understood his rights before the interview began. 4 In the instant
10   case, the post-interview signed waiver is not enough to overcome other evidence in the
11   record that Defendant did not understand and knowingly waive his rights before the
12   interview began. See Missouri v. Seibert, 542 U.S. 600 (2004) (Miranda warnings given
13   after the defendant gave unwarned confession are ineffective.) Considering Defendant’s
14   prior statements conveying confusion and misunderstanding, the waiver signed after the
15   interview, without more, is not enough to show that Defendant understood and knowingly
16   waived his Miranda rights. The Government’s Objection to the R&R will be overruled
17   and the Motion to Suppress Defendant’s Statements will be granted.
18                 2.     Defendant’s Objection to Admissibility of Statements for
19   Impeachment Purposes
20          The Government maintains that, even if Defendant’s statements are suppressed,
21   they are admissible for impeachment purposes on cross-examination because the agents
22   did not make any improper promises, overbear Defendant, or coerce him in any way.
23   (Doc. 27 at 9-11.) Defendant argues that his statements were not voluntary because Agent
24   Dienstmann made improper promises of leniency in exchange for Defendant’s
25   cooperation with the interviewers. (Doc. 27 at 8; Doc. 46 at 10.) The R&R finds that
26   Defendant’s statements were voluntary and not the result of improper promises or
27   coercion, and therefore are admissible for impeachment purposes. (Doc. 60 at 16-17.)
28   4
       Furthermore, Mir is an out-of-circuit district court case that is not mandatory precedent
     for this Court.

                                                 - 13 -
 1   Defendant objects to the R&R’s finding that the statements are admissible for
 2   impeachment. (Doc. 63 at 2-3.)
 3          The prosecution may impeach a defendant with a prior inconsistent statement
 4   taken in violation of Miranda under two conditions: (1) the statement was voluntary; and
 5   (2) the statement was arguably inconsistent with the defendant’s testimony at trial. United
 6   States v. Gomez, 725 F.3d 1121, 1126-27 (9th Cir. 2013). Any inconsistency between
 7   Defendant’s trial testimony and his prior statements becomes relevant only if Defendant
 8   testifies at trial. Jenkins v. Anderson, 447 U.S. 231, 238 (1980). Therefore the key
 9   concern at this juncture is whether Defendant’s statements were voluntary.
10          In determining whether a statement was voluntary, “the test is whether,
11   considering the totality of the circumstances, the government obtained the statement by
12   physical or psychological coercion or by improper inducement so that the suspect’s will
13   was overborne.” United States v. Coleman, 208 F.3d 786, 791 (9th Cir. 2000) (citing
14   United States v. Guerrero, 847 F.2d 1363, 1366 (9th Cir. 1988)). “An interrogating
15   agent’s promise to inform the government prosecutor about a suspect’s cooperation does
16   not render a subsequent statement involuntary, even when it is accompanied by a promise
17   to recommend leniency or by speculation that cooperation will have a positive effect.”
18   Guerrero, 847 F.2d at 1366; see also United States v. Brandon, 633 F.2d 773, 777 (9th
19   Cir. 1980).
20          Agent Dienstmann told Defendant that he would inform the prosecutor of
21   Defendant’s truthfulness and that the prosecutor would take that into consideration, but
22   he also said that he could not make Defendant any promises. (Gov’t Exh. 7 at 27-28.)
23   These statements do not rise to the level of coercion or improper inducement. Even if the
24   Court interpreted Agent Dienstmann’s statement as a promise to inform the prosecutor
25   about Defendant’s cooperation, this would not rise to the level of coercion necessary to
26   make Defendant’s subsequent statements involuntary. Guerrero at 1366. Therefore,
27   Defendant’s statements were voluntary and are admissible for impeachment purposes on
28   cross-examination if Defendant testifies at trial.


                                                 - 14 -
 1          B.     Motion to Suppress Results of Defendant’s Cell Phone Search
 2          On October 18, 2019, Defendant filed a sealed Supplemental Memorandum
 3   raising arguments related to suppression of the results of a search of his cell phone, based
 4   on new information obtained by defense counsel since filing the initial Motion to Dismiss
 5   or Suppress (Doc. 46). Defendant contends that his consent to search his cell phone was
 6   involuntary because of the Miranda violations, citing Blackburn v. Alabama, 361 U.S.
 7   199, 205 (1960). (Id. at 7, 12.) The R&R concludes that Defendant’s consent to search
 8   the cell phone was valid and recommends that this Court deny the Motion to Suppress on
 9   that ground. (Doc. 60 at 18.) Defendant did not object to this finding (see Doc. 63), and
10   thus this Court reviews the finding for clear error.
11          Consent to a search is a non-testimonial act and therefore is not covered by
12   Miranda. United States v. Henley, 984 F.2d 1040, 1042-43 (9th Cir. 1983) (citing United
13   States v. Lemon, 550 F.2d 467, 472 (9th Cir. 1977)). Furthermore, a Miranda violation
14   does not require the suppression of physical fruits of unwarned but voluntary statements.
15   United States v. Patane, 542 U.S. 630, 637-38 (2004). The case cited by Defendant in
16   support of his initial argument does not say otherwise. See Blackburn, 361 U.S. at 205
17   (use of involuntary confession resulting in conviction violated due process clause of
18   Fourteenth Amendment). The Court finds no error in Judge Markovich’s R&R as to this
19   issue. The request to suppress the results of the cell phone search will be denied.
20          C.     Motion to Dismiss Indictment
21          Defendant also moves to dismiss the indictment based on outrageous
22   governmental misconduct resulting in a due process violation. (Doc. 22 at 8-9.)
23   Defendant argues that the governmental conduct in the instant case rose to the level of
24   “being repugnant to the American system of justice” and that such conduct warrants
25   dismissal of the indictment. (Id. at 9); see United States v. Smith, 924 F.2d 889, 897 (9th
26   Cir. 1991). Defendant contends that the presentation of his statements to the grand jury
27   violated due process. (Doc. 46 at 8-9.) The R&R recommends denying the Motion to
28   Dismiss because “the Miranda violations are not so shocking and outrageous to warrant


                                                 - 15 -
 1   dismissal of the indictment” and therefore Defendant cannot meet the “extremely high
 2   standard” required for dismissal. (Doc. 60 at 18-19.) Defendant objects to the
 3   recommendation that his Motion to Dismiss be denied. (Doc. 63 at 3-5.)
 4          Dismissal of an indictment for due process violations is warranted only if “the
 5   government’s conduct [is] so grossly shocking and so outrageous as to violate the
 6   universal sense of justice.” United States v. Smith, 924 F.2d 889, 897 (9th Cir. 1991)
 7   (citing United States v. Ramirez, 710 F.2d 535, 539 (9th Cir. 1983)). “The police conduct
 8   must be ‘repugnant to the American system of justice.” Smith, 924 F.2d at 897 (citing
 9   Shaw v. Winters, 796 F.2d 1124, 1125 (9th Cir. 1986)). “In short, a defendant must meet
10   an extremely high standard.” Smith at 897. Although “police deception might rise to a
11   level of a due process violation,” the deception would need to be so egregious as to
12   “shock[] the sensibilities of civilized society.” Burbine, 475 U.S. at 432-34 (no due
13   process violation where police failed to inform suspect of his attorney’s call and
14   conveyed false information to attorney).
15          “[A]n indictment valid on its face is not subject to challenge on the ground that the
16   grant jury acted on the basis of. . . information obtained in violation of a defendant’s Fifth
17   Amendment privilege against self-incrimination.” United States v. Calandra, 414 U.S.
18   338, 345 (1974); but see United States v. Basurto, 497 F.2d 781 (9th Cir. 2004) (due
19   process violation occurred where the prosecution knew indictment was based on partially
20   perjured testimony). Grand juries are not subject to the Rules of Evidence and may
21   consider evidence that would be inadmissible at trial. See Bracy v. United States, 435
22   U.S. 1301, 1302 (1978).
23          The Court agrees with the R&R’s finding that the police conduct complained of by
24   Defendant does not warrant dismissal of the indictment.5 Defendant’s Motion to Dismiss
25   the Indictment will be denied.
26   ....
27
     5
       In addition, the Government submitted a sealed supplemental filing indicating that
28   Defendant’s arguments concerning presentation of his statements to the grand jury have
     been rendered moot. (Doc. 79.)

                                                 - 16 -
 1   IV.    Conclusion
 2          The Court has reviewed Judge Markovich’s Report and Recommendation, the
 3   parties’ briefs, and the record. The record shows that Defendant’s statements made during
 4   his interrogation by Border Patrol agents were obtained in violation of Miranda and
 5   therefore must be suppressed. However, his statements were voluntary and therefore are
 6   admissible for impeachment purposes on cross-examination, should Defendant testify at
 7   trial. Defendant’s remaining requests lack sufficient evidentiary and legal bases and will
 8   be denied.
 9          Accordingly,
10          IT IS ORDERED that the Government’s Objection (Doc. 61) is overruled.
11          IT IS FURTHER ORDERED that Defendant’s Objection (Doc. 63) is
12   overruled.
13          IT IS FURTHER ORDERED that the Report and Recommendation (Doc. 60) is
14   accepted and adopted, as set forth above.
15          IT IS FURTHER ORDERED that Defendant’s Motion to Dismiss Indictment or
16   Suppress Defendant’s Statements (Doc. 22) is partially granted and partially denied,
17   as follows:
18                1. Defendant’s Motion to Suppress Statements is granted, as set forth above.
19                2. Defendant’s Motion to Dismiss Indictment is denied.
20                3. Defendant’s request to suppress the results of the search of his cell phone is
21                   denied.
22          Dated this 31st day of January, 2020.
23
24
25
26
27
28


                                                  - 17 -
